DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 19 are pending for examination.  Claims 1 – 6, 10 and 16 are amended.
References were cited in previous office action.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Specification
The abstract of the disclosure is objected to because the use of terms “This” and “invention”. Further, the abstract should not refer to purported merits. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claims are replete with numerous informalities. For example, 
Claim 1:
Line 7, “said buffer” lacks proper antecedent basis. Prior to “said buffer”, not “a buffer” but “a buffer location” is recited.
Line 15, “the simulation results” lacks proper antecedent basis. 
  
Claim 3:
Line 5, after “complete”, should “the” be --a--?  
Line 7, “the time step module” lacks proper antecedent basis.   

 Claim 4:
Lines 1-2, “the program code” lacks proper antecedent basis.   
Line 7, “the time step module” lacks proper antecedent basis.   

Claim 5:
Lines 1-2, “the program code” lacks proper antecedent basis.   
Line 3, “the logical condition” lacks proper antecedent basis.   

Claim 7:
Line 1, “the length” lacks proper antecedent basis.   
Line 2, “the shortest latency period” lacks proper antecedent basis.   
Claim 8:
Line 1, “the length” lacks proper antecedent basis.   

Claim 9:
Line 1, “the actual time” lacks proper antecedent basis.   
Line 2, “the simulated length” lacks proper antecedent basis.   

Claim 10:
Lines 4, 6, 8, and 9, all the capital letters should be lower case. 
 Line 7, “the determined condition” lacks proper antecedent basis.   

Claim 11:
Lines 2 and 4, all the capital letters should be lower case.  
Line 2, “the simulation output” lacks proper antecedent basis.   

Claim 13:
Lines 1-2, “the length”, “the time step signal”, and “the number of order events” lack proper antecedent basis.   

Claim 15:
Lines 1-2, “the actual time” and “the simulated length” lack proper antecedent basis.   

Claim 16:
Line 4, “the module” lacks proper antecedent basis.   
Lines 5 and 10, all the capital letters should be lower case.  
 “the next time step” (line 7) and “the current time step” (line 13) lack proper antecedent basis. 
Line 12, should “processes” be --process--? See line 2 of the claim. 
 
Claim 17, “the length” (line 1) and “the received output data” (line 2) lack proper antecedent basis.   

Claim 18, “the length” (line 1), “the number of order event” (line 2), and “the buffer” (line 2) lack proper antecedent basis.   

Claim 19, “the module” (line 3) and “the current time step” (line 4) lack proper antecedent basis.   

As to claims 2, 6, 12, and 14, they are rejected for the same reason of their independent claim 16. 
  	
Applicant is strongly advised to review entire claims for further needed corrections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 10 – 14, and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brookfield, (US PUB 2016/0224995) in view of Blumrich et al., (US PUB 2009/0006672 hereinafter Blumrich).

As to claim 1, Brookfield teaches a computer system for testing an external computer program process (“….electronic trading device…” para. 0029) interacting with an agent based simulation process (“simulation on a trading system” title, abstract, and para. 0029) comprising: 
computer memory (“…The processor is configured to execute instructions stored in the memory…” para. 0028) comprised of program data that when executed causes the system to receive at least one order data messages from the external program process (“…receive, arrange and display market data in one or more trading windows…” para. 0041) and to store the received at least one order data messages in a buffer location (“…The market data may be recorded, logged, saved, tracked, or otherwise stored by a trading device, a gateway, an order server, a simulation server, etc. Market data may include "real" or actual trading data that is saved for later simulation for one or more tradable objects…” para. 0098) and (“…For example, where a simulation or replay is of market data buffered from 9:00 am to 4:00 pm and the replay of that buffered market data begins at 1:01:02 pm in the afternoon, events happening at 9:01 am in the market data recording are to be replayed at 1:02:02 pm in the simulation…” para. 0104) said buffer corresponding to a next time step  (“…a delta of minus 5 (−5) of tradable object Y is computed and saved, tracked, logged or otherwise stored so that is may be retrieved at a later time…” para. 0113); 
computer memory (“…The processor is configured to execute instructions stored in the memory…” para. 0028) comprised of program data that when executed causes the system to determine that the simulation process (“simulation on a trading system…” para. 0029) simulating a current time step (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of the data source at a prior point in time…” para. 0086) and in dependence thereon, incrementing a data value representing the current time step to the next time step (“…Thus, effect on liquidity from trades in the prior simulation systems is not realistic because the effect is gone as soon as an update is received. Using such simulations, it is impossible to accurately simulate liquidity replacement that may result if the trade had actually happened in the real market, but some replacement is likely.  For example, iceberg orders (e.g., a large order divided into multiple smaller parts such that only a portion of the order is visible at a time) or algorithmic trades (e.g., electronic trading via an algorithm that executes pre-programmed trading instructions based on one or more variables including timing, price and/or order quantity, also referred to as “algo” trading or black-box trading) may refresh some of that liquidity, and/or other traders may react to the trade prints by placing new orders…” incrementing data value representing current time when placing new order since each order includes time, and time always increases, para. 0081) and (“…Accordingly, a current state of the data source at a time t may be determined as illustrated in Equation (1): 
Current State(t)=S.sub.R+.DELTA..sub.1+.DELTA..sub.2+ . . . +.DELTA..sub.t Eq. (1), 
where S.sub.R represents a snapshot of the data source (e.g., recorded market data) taken prior to time t, and .DELTA..sub.1 through .DELTA..sub.t each represent a delta at a point in time since that most recent snapshot. Thus, market data may be recorded and used for simulation. Changes to the market due to trade orders executed in simulation may be reflected, for example, as deltas with respect to a recorded data snapshot” para. 0086); 
computer memory (“…The processor is configured to execute instructions stored in the memory…” para. 0028) comprised of program data that when executed causes the system to broadcast the simulation results of the current time step (“…For example, where a simulation or replay is of market data buffered from 9:00 am to 4:00 pm and the replay of that buffered market data begins at 1:01:02 pm in the afternoon, events happening at 9:01 am in the market data recording are to be replayed at 1:02:02 pm in the simulation so as to maintain a correct time offset, scale, or relationship” para. 0141 – 0142) to the external program (“…enable update of displayed simulation market data…” para. 0125 - 0127); and
computer memory (“…The processor is configured to execute instructions stored in the memory…” para. 0028) comprised of program data that when executed causes the system to transmit the order data messages stored in the buffer location to the simulation process (“…saved for later simulation for one or more tradable objects…” para. 0098) in order that the simulation process calculate its output for the next time step (“…Result(s) of operating on the input data are provided to the output 930…” para. 0130) and (“… simulation mode, etc., to run on a virtual machine using input 920 such as live market data from an exchange, previously recorded market data…..Live and/or saved market data may be provided as a data stream, snapshot, delta, etc., via input 920 to the trading system 900” para. 0131).
Brookfield does not but Blumrich teaches
has completed (“…This output signal indicates that all events present when the timestamp was asserted have completed” para. 0019 and 0062) and then clear the transmitted order data messages from the buffer (“…The amt_txfrd bus and data_txfrd signal are standard signals derived from within the CLM 14. When data_txfrd is asserted (TRUE) then in that particular cycle amt_txfrd bytes was transferred between the Completion FIFO 18 and the designated inter-connect (in the case of a write, from the FIFO 18 to the inter-connect). Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed” para. 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would transfer data out of the FIFO buffer when operation is complete to deliver and clear message data as common in message queue operation (para. 0033).

As to claim 2, Brookfield modified by Blumrich teaches the system of Claim 1 Brookfield teaches where the simulation process operates asynchronously to the external program (“…saved for later simulation for one or more tradable objects…” para. 0098) and (“…A replay or simulation driver 1016 uses time synchronization data in conjunction with the market replay data to simulate a market data flow at a correct time offset. For example, where a simulation or replay is of market data buffered from 9:00 am to 4:00 pm and the replay of that buffered market data begins at 1:01:02 pm in the afternoon…” para. 0141).  

As to claim 3, Brookfield modified by Blumrich teaches the system of Claim 1 Brookfield teaches further comprising: 
computer memory (“…The processor is configured to execute instructions stored in the memory…” para. 0028) comprised of program data that when executed causes the system to provide a time step to the external program and the simulation process (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of the data source at a prior point in time. Accordingly, a current state of the data source at a time t may be determined as illustrated in Equation (1): 
Current State(t)=S.sub.R+.DELTA..sub.1+.DELTA..sub.2+ . . . +.DELTA..sub.t Eq. (1), 
where S.sub.R represents a snapshot of the data source (e.g., recorded market data) taken prior to time t, and .DELTA..sub.1 through .DELTA..sub.t each represent a delta at a point in time since that most recent snapshot. Thus, market data may be recorded and used for simulation. Changes to the market due to trade orders executed in simulation may be reflected, for example, as deltas with respect to a recorded data snapshot” para. 0086);
Brookfield does not but Blumrich teaches
where the simulation process is further adapted by logic to complete the time step and referenced by the time step signal and then transmit a message to the time step module that the simulation process is complete (“…Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed” para. 0033) and (“…trans_done--a signal…” para. 0047) and Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would transfer data out of the FIFO buffer when operation is complete to deliver and clear message data as common in message queue operation (para. 0033).

As to claim 4, Brookfield modified by Blumrich teaches the system of Claim 2 Brookfield teaches where the computer memory (“…The processor is configured to execute instructions stored in the memory…” para. 0028) comprised of program data that when executed causes the system to determine that the simulation process has entered a steady state (“…In the simulation mode, the trading system 100, 200 utilizes components of the active trading environment (e.g., trading device 210, gateway or order server 220, data feeds, etc.), operating instead on a recorded data feed with a simulated exchange server such that actual orders are not actually communicated with an electronic exchange as live trades with respect to real time market data” para. 0097).  

As to claim 5, Brookfield modified by Blumrich teaches the system of Claim 3 Brookfield does not but Blumrich teaches where the computer memory (“…The processor is configured to execute instructions stored in the memory…” para. 0028) comprised of program data that when executed causes the system to increment the time step signal upon determining the logical condition that the simulation process has completed processing the current time step (“…A counter mechanism generates an output signal indicating that all of the coherence event signals present in the queue structure at the time of receipt of the timestamp signal have been dequeued …” abstract and para. 0024).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich’s counter would help to track to make sure all processes in the queue are processed/completed (para. 0024).

As to claim 6, Brookfield modified by Blumrich teaches the system of Claim 3 Brookfield teaches further comprising computer memory (“…The processor is configured to execute instructions stored in the memory…” para. 0028) comprised of program data that when executed causes the system to modify the period of time corresponding to the time step in dependence on the number of order messages stored in the buffer (“…For example, where a subsequent market data feed recording is provided in an additional snapshot (e.g., after an elapsed period of time, a simulation server provides an updated market data feed recording), the stored delta(s) are applied to that updated snapshot” para. 0103).  

As to claim 8, Brookfield modified by Blumrich teaches the system of Claim 3 Brookfield teaches where the length of the time step encompasses a single order event in the buffer (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of the data source at a prior point in time. Accordingly, a current state of the data source at a time t may be determined as illustrated in Equation (1): 
Current State(t)=S.sub.R+.DELTA..sub.1+.DELTA..sub.2+ . . . +.DELTA..sub.t Eq. (1), 
where S.sub.R represents a snapshot of the data source (e.g., recorded market data) taken prior to time t, and .DELTA..sub.1 through .DELTA..sub.t each represent a delta at a point in time since that most recent snapshot. Thus, market data may be recorded and used for simulation. Changes to the market due to trade orders executed in simulation may be reflected, for example, as deltas with respect to a recorded data snapshot” para. 0086);
 Brookfield does not but Blumrich teaches
signal (“…Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed” para. 0033) and (“…trans_done--a signal…” para. 0047) and Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would provide signal to indicate completion of operation to be ready for next operation (para. 0033).

As to claim 10, Brookfield teaches a method executed by a computer system for using a simulation process (“simulation on a trading system” title, abstract, and para. 0029) to test an external computer program (“…electronic trading device…” para. 0029) interfacing with the simulation process comprising: 
Storing in a buffer data output by the computer program that is input for the simulation (“…The market data may be recorded, logged, saved, tracked, or otherwise stored by a trading device, a gateway, an order server, a simulation server, etc. Market data may include "real" or actual trading data that is saved for later simulation for one or more tradable objects…” para. 0098) and (“…For example, where a simulation or replay is of market data buffered from 9:00 am to 4:00 pm and the replay of that buffered market data begins at 1:01:02 pm in the afternoon, events happening at 9:01 am in the market data recording are to be replayed at 1:02:02 pm in the simulation…” para. 0104); 
Determining whether either the simulation process processing by the simulation the buffered input for a current time step (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of the data source at a prior point in time…” para. 0086) and (“The market data processor 910 facilitates actual and/or simulated trading activity based on the current and/or recorded market data input and one or more trade actions such as trading algorithm(s), other trading strategy(-ies), individual tradable object(s), etc. For example, a simulated trade action is implemented for a tradable object with respect to first recorded market data to generate second market data…” para. 0132); 
Transmitting to a third synchronizing process the determined condition (“…The new snapshot of the recorded market data may be adjusted, for example, by a most recent delta from the previous snapshot. For example, where a subsequent market data feed recording is provided in an additional snapshot (e.g., after an elapsed period of time, a simulation server provides an updated market data feed recording), the stored delta(s) are applied to that updated snapshot…” para. 0103);
Brookfield does not but Blumrich teaches
Commencing execution of the next time step upon determining that the  process has completed executing the current time step (“…The amt_txfrd bus and data_txfrd signal are standard signals derived from within the CLM 14. When data_txfrd is asserted (TRUE) then in that particular cycle amt_txfrd bytes was transferred between the Completion FIFO 18 and the designated inter-connect (in the case of a write, from the FIFO 18 to the inter-connect). Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed” para. 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would transfer data out of the FIFO buffer when operation is complete to deliver and clear message data as common in message queue operation (para. 0033).

As to claim 11, Brookfield modified by Blumrich teaches the method of Claim 10 further comprising Brookfield teaches: 
Broadcasting the simulation output of the completed time step to the computer program (“…Result(s) of operating on the input data are provided to the output 930…” para. 0130); and 
Calculating by the simulation process, the simulation output of the next time step using the buffered input (“…where a subsequent market data feed recording is provided in an additional snapshot (e.g., after an elapsed period of time, a simulation server provides an updated market data feed recording), the stored delta(s) are applied to that updated snapshot. By applying delta to the updated snapshot, an effect of trade activity in the simulation may be maintained…” para. 0103).  

As to claim 12, Brookfield modified by Blumrich teaches the method of Claim 10 Brookfield teaches where a time length corresponding to the time step is sufficiently short that the buffered input contains only one event (“…The simulator 1016 maintains a liquidity impairment delta at each price tier for a duration of the replay, which can reduce an effective volume at that tier to zero at minimum…” para. 0156).  

As to claim 13, Brookfield modified by Blumrich teaches the method of Claim 10 Brookfield does not but Blumrich teaches where the length of the time step signal is dependent on the number of order events stored in the buffer (“…the timestamp signal is asserted at the start of a memory synchronization operation and, the output signal indicates that all coherence events present when the timestamp signal was asserted have completed…” abstract, para. 0022).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would provide signal to indicate completion of operation (para. 0022).

As to claim 14, Brookfield modified by Blumrich teaches the method of Claim 10 Brookfield teaches where the step of determining whether the simulation process is completed is further comprised of determining whether the simulation process has entered a steady state (“…simulation mode or state…” para. 0097).  

As to claim 16, Brookfield teaches a computer system comprised of at least one computers for synchronizing a first (“….electronic trading device…” para. 0029) and second process, said system comprising: 
A first and second modules comprised of computer memory (“…The processor is configured to execute instructions stored in the memory…” para. 0028) comprised of program data that when executed causes the module to (i) transmit to a third synchronizing process module [a completed signal] upon each respective process calculating its output for a time step (“…Result(s) of operating on the input data are provided to the output 930…” para. 0130) and (“…Live and/or saved market data may be provided as a data stream, snapshot, delta, etc., via input 920 to the trading system 900” para. 0131) and (ii) wait to proceed to execute the next time step (“A delta represents a difference between states of data. For example, a delta may be a difference between a most recent previous state of a data source and a current state of the data source. A delta also or alternatively may be a difference between current state of the data source and a known or recorded state of the data source at a prior point in time…” para. 0086) and (“…Accordingly, a current state of the data source at a time t may be determined as illustrated in Equation (1): 
Current State(t)=S.sub.R+.DELTA..sub.1+.DELTA..sub.2+ . . . +.DELTA..sub.t Eq. (1), 
where S.sub.R represents a snapshot of the data source (e.g., recorded market data) taken prior to time t, and .DELTA..sub.1 through .DELTA..sub.t each represent a delta at a point in time since that most recent snapshot. Thus, market data may be recorded and used for simulation. Changes to the market due to trade orders executed in simulation may be reflected, for example, as deltas with respect to a recorded data snapshot” para. 0086) and (“…a delta of minus 5 (−5) of tradable object Y is computed and saved, tracked, logged or otherwise stored so that is may be retrieved at a later time…” para. 0113), where the program data further causes the first and second modules to transmit to the synchronizing process their data results for the time step (“…enable update of displayed simulation market data…” para. 0125 - 0127); 
in response to such detection, transmits data output from first process to the second process and data output from second process to the first process for executing the next time step (“…At the next quote update in the real market data, an available volume for that particular price tier may be re-quoted to be same as the available volume was before the trade order. In an open-ended simulation, the re-quote would therefore add liquidity at the end of the queue” para. 0088) and (“…For example, where a subsequent market data feed recording is provided in an additional snapshot (e.g., after an elapsed period of time, a simulation server provides an updated market data feed recording), the stored delta(s) are applied to that updated snapshot” para. 0103).  
Brookfield does not but Blumrich teaches
A synchronizing module [comprised of computer memory comprised of program data that when executed causes the module] to detect that both first and second processes have transmitted a completed signal for the current time step (“…The amt_txfrd bus and data_txfrd signal are standard signals derived from within the CLM 14. When data_txfrd is asserted (TRUE) then in that particular cycle amt_txfrd bytes was transferred between the Completion FIFO 18 and the designated inter-connect (in the case of a write, from the FIFO 18 to the inter-connect). Data_txfrd is ANDed with a signal called gnt_wr which indicates that a write operation is currently being performed” para. 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would transfer data out of the FIFO buffer when operation is complete to deliver and clear message data as common in message queue operation (para. 0033).

As to claims 17 - 19, see rejection for claims 12 - 14 above.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brookfield in view of Blumrich, as applied to claim 3, and further in view of Amos, (US PUB 2008/0243572).

As to claim 9, Brookfield modified by Blumrich teaches the system of Claim 3 Brookfield and Blumrich do not but Amos teaches where the actual time to execute the time step is less than the simulated length of the time step (“…This effectively allows playback speed of the event simulation to occur faster or slower than real -time event processing…” para. 0053).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield and Blumrich by adopt the teachings of Amos because Amos would provide techniques to execute at different speeds as desired (para. 0053).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brookfield in view of Blumrich, as applied to claim 10, and further in view of Lovas et al., (US PUB 2008/0243463 hereinafter Lovas).

As to claim 15, Brookfield modified by Blumrich teaches the method of Claim 10 Brookfield and Blumrich do not but Lovas teaches where the actual time to execute a time step is less than the simulated length of the time step (“…In concert and responsive to a signal from the simulation manager 120 on line 122, the exchange simulator 230 also modifies the rate at which input events are retrieved from the event store 140 and presented to the event processor 210. This effectively allows playback speed of the event simulation to occur faster or slower than real-time event processing…” para. 0045).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield and Blumrich by adopt the teachings of Lovas because Lovas would provide technique to provide flexibility to set execute time as desired (para. 0045).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims”.

As to claim 7, Brookfield modified by Blumrich teaches do not teach the system of Claim 3 where the length of the time step signal is as long as the shortest latency period corresponding to a set of trader processes comprising the simulation process.  


Response to Arguments

Objection to the Specification
Applicant’s amendment does not overcome the objection for the reasons stated supra. 

Rejection under  § 112 
Applicant’s arguments, with respect to the rejection under 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Rejection under  § 103
Applicant's arguments have been fully considered but they are not persuasive.

Applicant argued that (‘Nothing in the recited passage of the Brookfield reference shows any "determining" step at all, let alone one checking the status of the orders that were received in the current time step, and incrementing a time step value in dependence thereon. Examiner's citation of the algebra overlooks that the algebraic expression is not a conditional branching statement nor that it actually shows a time step value as a variable that is incremented in dependence on a conditional branching statement…’).
In response,
It is combination of Brookfield and Blumrich, not any alone, teaches claimed limitation of claim 1. 
The claim 1 recites limitation ‘determine that the simulation process has completed simulating a current time step and in dependence thereon, incrementing a data value representing the current time step to [[a]] the next time step’.
According to specification, applicant defines market simulation has a time step to be delta-t, and trading algorithm may respond to data coming from the market such that delta-t correspond to t is real time (para. 0007 – 0008).
Brookfield teaches simulation process on trading system (para. 0029) on which every order applies delta-t algorithm wherein t is current time (para. 0080).  When an update on an order is received, it executes a new order according to pre-program trading instruction (para. 0081) and each order applies delta-t and time itself would increment for later order (para. 0086).  It would have been obvious for one skill in the art would recognize that execution has to be complete to provide an update.   Brookfield does not but Blumrich teaches the signal indicates that all events have completed (para. 0019 and 0062). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would transfer data out of the FIFO buffer when operation is complete to deliver and clear message data as common in message queue operation (para. 0033).

Applicant argued that (‘The cited passage recites "...recieving a first simulated trade action...." This means it is an output of a simulation. In contrast, Applicant's claim 10 recites "storing in a buffer data ouput by the computer program that is input for the simulation" Nothing could be more stark: the prior art refers to storing simulation output, while the claim element recites storing the simulation input…’).
In response,
Brookfield teaches results of operating on the input data are provided to the output 930 and saved market data to be provided as input for next one (para. 0130 - 0131).
Therefore, Brookfield teaches limitation ‘storing in a buffer data ouput by the computer program that is input for the simulation’.

Applicant argued that (‘Fundamentally, the Blumfeld reference has nothing to do with simulation synchronization. The Blumfeld reference has to do with computer architecture: essentially a lower level hardware implementation rather than a higher level process as described and claimed by Applicant. Blumfeld cannot be combined with Brookfield because Blumfeld is describing hardware and firmware operations coordinating the actions of central processing units in a multi processor computer. Paragraph 0017 makes this clear… No one of ordinary skill in the art of designing market simulation tools would look to a piece of prior art describing a technique of maintaining "coherence" in a "multi processor system architecture" in order to design a process to connect a simulation with an external program operating in real time. The examiner is mixing apples and oranges together. Nothing in Blumfeld refers to "processing by the simulation the buffered input for a current time step.”  
For the reasons provided, Claim 10 and its dependent claims 11-15 are non-obvious.’).
In response,
As responded above, Brookfield teaches the claimed invention of simulation process on orders data messages with time (para. 0029, 0081, and 0086) and use buffered order data messages to input the next simulation process (para. 0130 – 0131).  While Brookfield teaches data buffer, Brookfield silent the details of data management in the buffer.  Blumrich teaches details data buffer such as FIFO buffer (para. 0033), complete signal (para. 0019 and 0062), clear transmitted order data messages from the buffer (para. 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Brookfield by adopt the teachings of Blumrich because Blumrich would transfer data out of the FIFO buffer when operation is complete to deliver and clear message data as common in message queue operation (para. 0033).
Therefore, claim 10 and its dependent claims 11-15 are rejected.

Applicant argued that (‘Regarding Claim 16, as noted above, the Blumfeld reference cannot be combined with the Brookfield reference. Examiner's argument fails "showing a "predictable use of prior art elements according to their established function…’).
In response,
Examiner refers to motivation response above.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Bonig, (US PUB 2018/004709), discloses trading system processing of scheduled instructions across multiple components (title, abstract and figures 1 – 8).
Green, (US PAT 7,552,445), discloses methods for event monitor simulating flow of simulating flow of events throughout an enterprise (title, abstract, and figures 1 – 20).  
Ignatovich, (2016/0078539), discloses methods for modeling and verifying financial trading platforms (title, abstract, and figures 1 – 30).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG N HOANG/Examiner, Art Unit 2194 

/s. sough/spe, art unit 2192/2194